DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on March 16, 2022, the applicants have canceled claims 2, 4, 9, 11 and 18; amended claims 1, 5, 8, 12, 14-15, 17 and 19-20 and furthermore, have added new claims 21-23.
3. Claims 1, 3, 5-8, 10, 12-17 and 19-23 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on March 16, 2022 have been fully considered but they are not persuasive regarding enablement rejection of instant claims 1, 3, 5-8, 10, 12-13 and 19. The applicants have amended claims to overcome written description and indefiniteness rejections. Regarding enablement rejection, the applicants point to U.S. Patent 10,450,258 in which the compounds are disclosed for treating pulmonary fibrosis, liver fibrosis, skin fibrosis and cardiac fibrosis (see claim 1). First of all, the structure of the compounds of the cited patent is very different from the structure of instant compounds of formula II. Secondly, the cited patent does teach efficacy of compounds in animal models of pulmonary fibrosis, liver fibrosis, skin fibrosis and cardiac fibrosis (see examples 21-26) and therefore, claims treating fibrosis in only these four tissues. On the other hand, the present specification only teaches efficacy of compounds of formula II in animal model of pulmonary fibrosis and claims to treat fibrosis of every known tissue in the body.
Conclusion
5. The enablement rejection of claims 1, 3, 5-8, 10, 12-13 and 19 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.

                              NEW      GROUNDS     OF     REJECTION
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 1, 3, 5-8, 10, 12-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the structure of the product is missing in the claim.
In independent claim 1, claim is directed to treating the subject. However, it is not clear what is being treated in the subject or what for the subject is being treated?
In independent claim 8, it is not clear whether the claim is directed to compound of formula II or methods of reducing fibrosis in a subject, inhibit activity of a PPIase enzyme or inhibit the growth of bacteria (see claims 21-23) since the steps of administration of compound of formula II are missing in the claim.

Claims 19 and 20 depend upon claim 17 (a process for making product) and further define using compound of formula II encompassed by product prepared for inhibiting enzyme activity or reducing fibrosis. It is very confusing. The application has claims directed to compound of formula II (claim 8), a process for preparing compound of formula II (claim 14) and method of using compound of formula II (claim1) and therefore, are suggested to make claims dependent on these three categories instead of mixing method claims with compound claims or process for preparing these compounds.

9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                  /CHARANJIT AULAKH/                                  Primary Examiner, Art Unit 1625